file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-325%20Opinion.htm




                           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                                No. 99-325

                                                             1999 MT 311A

                                                          ________________

                                                      CARTER COUNTY and )

                                                        FALLON COUNTY, )

                                                   ) Petitioners and Appellants, )

                                                               )ORDER

                                                                      v. )

                                                                        )

                                                      PUBLIC EMPLOYEES' )

                                                     RETIREMENT BOARD, )

                                                                        )

                                                    Defendant and Respondent. )

                                                           _______________

¶1.Appellants Carter County and Fallon County timely filed herein a "Motion to Alter or
Amend Judgment to Allow Further Briefing" which, pursuant to Rule 34, M.R.App.P., we
deem a Petition for Rehearing of this Court's Memorandum Opinion issued December 9,
1999.

¶2.Respondent Public Employees' Retirement Board, timely filed its objections to
Appellants' motion.

¶3.We agree with Respondent that no basis exists for rehearing. However,

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-325%20Opinion.htm (1 of 3)4/10/2007 10:04:21 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-325%20Opinion.htm




¶4.IT IS ORDERED that we hereby amend the Court's December 9, 1999 opinion to
include the following as the first full paragraph:

¶5. Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
Operating Rules, the following decision shall not be cited as precedent but shall be filed as
a public document with the Clerk of the Supreme Court and shall be reported by case title,
Supreme Court cause number and result to the State Reporter Publishing Company and to
West Group in the quarterly table of noncitable cases issued by this Court.

¶6.Former ¶1 will now be renumbered ¶2, with succeeding paragraphs to be renumbered
accordingly.

¶7.IT IS FURTHER ORDERED that the public domain citation of this opinion will be
changed to reflect its noncitable designation; the citation now becomes 1999 MT 311N.

¶8.IT IS FURTHER ORDERED that this opinion shall not be published in West Group's
Pacific Reporter, Second.

¶9.IT IS FURTHER ORDERED that State Reporter Publishing Company is to withdraw
the opinion found at 56 St.Rep. 1256, to be replaced by this order.

¶10.IT IS FURTHER ORDERED that in all other respects, this Court's Opinion of
October 9, 1999 shall remain the same. Let remittitur issue forthwith.

¶11.The Clerk is directed to mail a true copy hereof to counsel of record for the respective
parties.

¶12.DATED this 24th day of February, 2000.

                                               /S/ W. WILLIAM LEAPHART

                                                    /S/ JAMES C. NELSON

                                                         /S/ JIM REGNIER

                                                /S/ TERRY N. TRIEWEILER


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-325%20Opinion.htm (2 of 3)4/10/2007 10:04:21 AM
file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-325%20Opinion.htm


                                                    /S/ KARLA M. GRAY




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-325%20Opinion.htm (3 of 3)4/10/2007 10:04:21 AM